Bell, Justice.
These cases involve the validity of an identical restrictive covenant contained in the employment contracts of Hein and Colquitt with Network Rental. Network filed separate suits against Hein and Colquitt in Clarke County Superior Court, seeking to enjoin them from violating the restrictive covenant. The cases were assigned to different judges. In Network Rental’s case against Colquitt, the trial court ruled that the restrictive covenant was valid and granted an injunction in favor of Network Rental. In Network Rental’s case against Hein, the trial court held that the restrictive covenant was void. These cases have been consolidated for appeal.
1. Having examined the record, we conclude that the covenant is too broad in both its time restriction and its territorial restriction, see Howard Schultz &c. v. Broniec, 239 Ga. 181, 183-184 (236 SE2d 265) (1977); Rollins Protective Svcs. Co. v. Palermo, 249 Ga. 138, 140 (1) (287 SE2d 546) (1982); Crowe v. Manpower Temporary Services, 256 Ga. 239, 240 (1) (347 SE2d 560) (1986).
We therefore affirm the trial court’s ruling in Case No. 44345 that the restrictive covenant is unenforceable, and reverse the trial court’s ruling in Case No. 44451.
2. In Case No. 44451 Colquitt contends that the trial court erred in entering summary judgment in favor of Network Rental on Colquitt’s counterclaim for damages and attorney fees. Since the trial court’s grant of summary judgment to Network Rental on this issue was based on its determination that the restrictive covenant was valid, and since we have reversed that ruling, we must reverse the grant of summary judgment on Colquitt’s counterclaim, and remand the case to the trial court.

Judgment affirmed in Case No. 44345. Judgment reversed and case remanded in Case No. 44451.


All the Justices concur, except Hunt, J., who concurs in the judgments only.